o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c december cc ita conex-146205-11 number release date uil the honorable adam kinzinger member u s house of representative sec_2701 black road suite joliet il attention ------------------ dear congressman kinzinger i am responding to your letter dated date on behalf of a constituent who is a former prisoner of war of the gulf war your constituent along with other prisoners of war sued iraq and ultimately received a payment in settlement of the suit the constituent asked whether the payment is includible in gross_income gross_income includes all income from whatever source derived except as otherwise provided by law sec_61 of the internal_revenue_code code however sec_104 generally excludes from gross_income the amount of any damages received whether by suit or agreement on account of personal physical injuries or physical sickness we do not know the terms of the settlement agreement involving your constituent the underlying lawsuit however indicates that the prisoners of war were physically tortured severely beaten starved and deprived of medical_care thus it would appear that any payment that your constituent received on account of such treatment would be excluded from gross_income under sec_104 even though the united_states made the payment rather than iraq i hope that this information is helpful if you have any questions please contact ---------- --------------------or me at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
